DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 	The claimed invention of “method for treating asthma, comprising: administering to a subject suffering from or susceptible to asthma an effective amount of a compound of the following Formula (I) wherein R1 and R2 are independently selected from the group consisting of palmitoyl, oleoyl, linoleoyl, linolenoyl, stearoyl, myristoyl, and arachidonoy” is novel and non-obvious. The closest prior art is due to Jhon (WO 1999/26640) of record. Jhon teaches biologically active compounds of formula I, where R1 is 9-octadecenoyl and R is hexadecanoyl (hereinafter, designated as KJ-1), or R1 is hexadecanoyl and R2 is 9-octadecenoyl (hereinafter, designated as KJ-2), or R1 is hexadecanoyl and 2 is 9,12-octadecadienoyl (hereinafter, designated as KJ-3), or R1 is hexadecanoyl and R2 is 9,12,15-octadecatrienoyl (hereinafter, designated as KJ-4), or R1 is hexadecanoyl and R2 is 5,8,11,14-eicosatetraenoyl (hereinafter, designated as KJ-5) (page 1-2) having growth stimulant activities. Jhon does not teach the administration of compounds of formula I for the treatment of asthma or subtypes thereof. Moreover, Applicants have persuasively demonstrated the efficacy of the compounds of formula I in the treatment of asthma.   As shown in Table 4 below, “the Pehn value in the asthma-induced group greatly increased compared to that in the normal control group, and the Pehn value in the 

    PNG
    media_image1.png
    181
    562
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    384
    541
    media_image2.png
    Greyscale


Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 22-27 and 29-36 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627